Title: To George Washington from Henry Laurens, 3 May 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir,
                        York Town [Pa.] 3d May 1778.
                    
                    Soon after I had dispatched my Letter of this Morning by McKlosky—the Secretary sent in the Inclosed Act of Congress dated 2d Inst. for raising two Regiments for the protection of the Western frontier & for authorizing your Excellency to appoint a proper Officer to the Command of Fort Pitt—a Copy of the Letter mentioned in the Act will also be inclosed.
                    I likewise transmit about 100 Copies of an abstract account of intelligence lately received from France which I have by the aid of Mister Chief Justice Drayton had printed to day from an opinion that such an account will be acceptable in the Army, & not unuseful in the City.
                    I have requested Major Brice who is so obliging as to take the charge of these to receive from Mister Bailey printer at Lancaster 500 Copies of the Address to foreign Officers & Soldiers printed in the German  Tongue—which he has promised to deliver to Your Excellency. I have the honor to be With the highest Esteem and Regard Sir Your Excellency’s Most obedient & Most humble servant
                    
                        Henry Laurens. President of Congress.
                    
                